DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Salvador Bezos on 03/09/2022.

The application has been amended as follows: 

Amendments to the Claims
1.  (Currently Amended) A method, comprising: 
obtaining, by one or more computing devices, contextual information associated with a user and an application on a user device operated by the user, wherein the application comprises a plurality of user interface (UI) elements; 
determining, by the one or more computing devices, the user is attempting to complete a first task within the application based on the contextual information and a prediction model, wherein the first task corresponds to a selected cluster of  from a plurality of data structures, each of the plurality of data structures referencing identities of corresponding UI elements that were manipulated to complete a 
obtaining, by the one or more computing devices, a minimum set of UI elements required for the first task that corresponds to the selected cluster of data structures, wherein the minimum set of UI elements is determined by executing a union operation on a first data structure from the selected cluster of data structures corresponding to a first set of UI elements and a second data structure from the selected cluster of data structures corresponding to a second set of UI elements; and 
transmitting, by the one or more computing devices, a first custom UI comprising the minimum set of UI elements for the first task to the user device for display to the user.  

2.  (Original) The method of claim 1, further comprising: 
transmitting for display a prompt requesting confirmation that the user is attempting to complete the first task; 
receiving a response to the prompt; and 
updating the prediction model based on the response to the prompt.  

3.  (Original) The method of claim 1, further comprising: 
obtaining a minimum set of UI elements required to complete a second task; 

transmitting the image to the user device, 
wherein the image is displayed to the user in response to the user selecting an option corresponding to the second task, 
wherein the option is displayed with the first custom UI.  

4. (Original) The method of claim 3, further comprising: 
obtaining a first age statistic associated with the first task and a second age statistic associated with the second task, 
wherein the prediction model ranks the first task and the second task based on the first age statistic and the second age statistic, 
wherein the second task is determined based on the contextual information and the prediction model, and 
wherein the first task is ranked higher than the second task.  

5.  (Currently Amended) The method of claim 3, further comprising: 
obtaining, by the one or more computing devices, [[a]]the plurality of data structures comprising: 
a third data structure identifying a first subset of the plurality of UI elements manipulated by a first user while the first user was completing the first task in the application; and 
fourth data structure identifying a second subset of the plurality of UI elements manipulated by a second user while the second user was completing the second task in the application; 
grouping, using a machine learning model executing on the one or more computing devices, the plurality of data structures into a plurality of clusters comprising: 
a first cluster corresponding to the first task and comprising the third data structure; and 
a second cluster corresponding to the second task and comprising the fourth data structure; 
determining the minimum set of UI elements required for the first task based on the first cluster; and 
determining the minimum set of UI elements required for the second task based on a subset of the plurality of data structures in the second cluster.  

6.  (Previously Presented) The method of claim 5, further comprising: 
obtaining a plurality of distances between the plurality of clusters, 
wherein generating the image is based on the second cluster being a nearest neighbor of the first cluster.  

7.  (Original) The method of claim 1, wherein the contextual information comprises an application object that has been generated or modified since the user last logged into the application.  

8.  (Original) The method of claim 1, wherein the contextual information comprises a current date and an application object with a date within a range from the current date.  

9.  (Currently Amended) A system, comprising: 
one or more computer processor; 
a memory storing instructions that when executed by the one or more computer processors cause the one or more computer processors to: 
obtain, contextual information associated with a user and an application on a user device operated by the user, wherein the application comprises a plurality of user interface (UI) elements; 
determine the user is attempting to complete a first task within the application based on the contextual information and a prediction model, wherein the first task corresponds to a selected cluster of data structures from a plurality of data structures, each of the plurality of data structures referencing identities of corresponding UI elements that were manipulated to complete a 
obtain a minimum set of UI elements required for the first task that corresponds to the selected cluster of data structures; 
determine the minimum set of UI elements by executing a union operation on a first data structure from the selected cluster of data structures corresponding to a first set of UI elements and a second data structure from the selected cluster of data structures; and 


10.  (Original) The system of claim 9, wherein executing the instructions further cause the one or more computer processors to: 
obtain a minimum set of UI elements required to complete a second task; 
generate an image of a second custom UI comprising the minimum set of UI elements required to complete the second task; and 
transmit the image to the user device, 
wherein the image is displayed to the user in response to the user selecting an option corresponding to the second task, 
wherein the option is displayed with the first custom UI.  

11.  (Currently Amended) The system of claim 10, wherein executing the instructions further cause the one or more computer processors to: 
obtain a first age statistic associated with the first task and a second age statistic associated with the second task, 
wherein the prediction model ranks the first task and the second task based on the first age statistic and the second age statistic, 
wherein the second task is determined based on the contextual information and the prediction model, and 



obtain [[a]]the plurality of data structures comprising: 
a third data structure identifying a first subset of the plurality of UI elements manipulated by a first user while the first user was completing the first task in the application; and 
a fourth data structure identifying a second subset of the plurality of UI elements manipulated by a second user while the second user was completing the second task in the application; 
group, using a machine learning model, the plurality of data structures into a plurality of clusters comprising: 
a first cluster corresponding to the first task and comprising the third data structure; and 
a second cluster corresponding to the second task and comprising the fourth data structure; 
determine the minimum set of UI elements required for the first task based on the first cluster; and 
determine the minimum set of UI elements required for the second task based on a subset of the plurality of data structures in the second cluster.  

13.  (Previously Presented) The system of claim 12, wherein executing the instructions further cause the one or more computer processors to: 
obtain a plurality of distances between the plurality of clusters, 


14.  (Original) The system of claim 9, wherein the contextual information comprises an application object that has been generated or modified since the user last logged into the application.  

15.  (Original) The system of claim 9, wherein the contextual information comprises a current date and an application object with a date within a range from the current date.  

16.  (Currently Amended) A non-transitory computer readable medium (CRM) storing instructions that when executed by one or more computer processors cause the one or more computer processors to: 
obtain, contextual information associated with a user and an application on a user device operated by the user, wherein the application comprises a plurality of user interface (UI) elements; 
determine the user is attempting to complete a first task within the application based on the contextual information and a prediction model, wherein the first task corresponds to a selected cluster of data structures from a plurality of data structures, each of the plurality of data structures referencing identities of corresponding UI elements that were manipulated to complete a 

determine the minimum set of UI elements by executing a union operation on a first data structure from the selected cluster of data structures corresponding to a first set of UI elements and a second data structure from the selected cluster of data structures corresponding to a second set of UI elements; and 
transmit a first custom UI comprising the minimum set of UI elements for the first task to the user device for display to the user.  

17.  (Currently Amended) The non-transitory CRM of claim 16, wherein the instructions further cause the one or more computer processors to:[[:]] 
obtain a minimum set of UI elements required to complete a second task; 
generate an image of a second custom UI comprising the minimum set of UI elements required to complete the second task; and 
transmit the image to the user device, 
wherein the image is displayed to the user in response to the user selecting an option corresponding to the second task, 
wherein the option is displayed with the first custom UI.  

18.  (Currently Amended) The non-transitory CRM of claim 17, wherein the instructions further cause the one or more computer processors to: 
obtain [[a]]the plurality of data structures comprising: 
third data structure identifying a first subset of the plurality of UI elements manipulated by a first user while the first user was completing the first task in the application; and 
a fourth data structure identifying a second subset of the plurality of UI elements manipulated by a second user while the second user was completing the second task in the application; 
group, using a machine learning model, the plurality of data structures into a plurality of clusters comprising: 
a first cluster corresponding to the first task and comprising the third data structure; and 
a second cluster corresponding to the second task and comprising the fourth data structure; 
determine the minimum set of UI elements required for the first task based on the first cluster; 
determine the minimum set of UI elements required for the second task based on a subset of the plurality of data structures in the second cluster; and 
obtain a plurality of distances between the plurality of clusters, 
wherein generating the image is based on the second cluster corresponding to the second task being a nearest neighbor of the first cluster corresponding to the first task.  



20.  (Original) The non-transitory CRM of claim 16, wherein the contextual information comprises a current date and an application object with a date within a range from the current date.   

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claims 1, 9, and 16, prior art of record, either singularly or in combination, do not teach or suggest the combination of claimed elements including "A method, comprising: obtaining, by one or more computing devices, contextual information associated with a user and an application on a user device operated by the user, wherein the application comprises a plurality of user interface (UI) elements; determining, by the one or more computing devices, the user is attempting to complete a first task within the application based on the contextual information and a prediction model, wherein the first task corresponds to a selected cluster of data structures from a plurality of data structures, each of the plurality of data structures referencing identities of corresponding UI elements that were manipulated to complete a task; obtaining, by the one or more computing devices, a minimum set of UI elements required for the first task that corresponds to the selected cluster of data structures, wherein the minimum set of UI elements is determined by executing a union operation on a first data structure from the selected cluster of data structures corresponding to a first set of UI elements and a second data structure from the selected cluster of data structures corresponding to a second set of UI elements; and transmitting, by the one or more computing devices, a first custom UI comprising the minimum set of UI elements for the first task to the user device for display to the user" when interpreted as a whole.
Rezaeian et al. (US 2020/0125586 A1, filed on 09/12/2019) discloses that a plurality of log records which capture user interactions with one or more applications are collected, e.g., capturing each click by the user while the user was navigating the intelligent UI or an interface generated by an application of the plurality of available applications with which users can interact (Rezaeian, 810 in FIG. 8; ¶¶ [0098] [0080], [0090], [0068], [0003]).  Rezaeian further discloses that contextual user data generator 440 may process the plurality of log records by aggregating, for each user of the plurality of users, all log records that involve an interaction with that user to generate contextual user data (e.g., a user vector/a user context) based on a user profile of the user, wherein the user vector may include the user's organization, the user's role/title, the user's security or access level, current location, whether the user is working remotely, time of day/year, proximity to certain events, previous interactions with applications, previous tasks completed using the applications, frequency of completing certain tasks, and other suitable information (Rezaeian, 820 in FIG. 8; 440 in FIG. 4; ¶¶ [0099], [0080], [0090], [0068], [0003], [0006], and [0009]).  Rezaeian also discloses 
Carteri et al. (US 2019/0347143 A1, filed on 05/14/2018) teaches systems and methods relating to user interface to perform a task (Carteri, ¶ [0033]), wherein based on the analysis of historical interactions of users with the UI, the system may learn the minimal steps necessary to achieve a task using machine learning and a minimal set of widgets that are required to perform a task may be determined, and UI optimizer 260 may modify 262 the UI to reduce the required resources in an attempt to improve or maintain performance of the UI (Carteri, FIGS. 2-3; ¶¶ [0046], [0085]-[0088], and [0093]).  Carteri further teaches that a UI user task[n] 246 may be represented as an ordered sequence of widgets W[an], equivalent tasks may be grouped by user goals, and also users may be classified by user role in the context of the service that they access, personality, behavior and usage patterns in the context of the services that they access, or other similar classifications according to the activities of the users so that the classes of users and roles may be used to group active UI users together and classify the tasks that they access (Carteri, ¶¶ [0059]-[0060] and [0063]-[0064]).
Singh (US 2019/0355153 A1, filed on 01/16/2018) teaches a system and a method for presenting user interfaces (Singh, ¶¶ [0002] and [0008]), wherein determine a minimal subset of historical scenes that includes all pairs presented to the user and all pairs that the user interacted with by taking a union of two subsets, and the final set of scenes may be formed by evaluating all received scenes to determine a minimal set of 
JUNG (US 2003/0014421 A1, published on 01/16/2003) teaches methods and apparatus for analyzing tasks (JUNG, ABSTRACT and ¶ [0002]), wherein gather usage data, convert logged usage data into a uniform format, determine task boundaries from the converted usage data, and generate a task analysis model using a limit on number of clusters and/or distance (i.e., similarity or dissimilarity) between the clusters, wherein distances between tasks are determined so that  tasks are clustered based on the distances determined, e.g., the least distant tasks are determined and clustered (JUNG, FIGS. 11-12, 16, and 23A; ¶¶ [0015], [0173]-[0174], [0185], and [0248]).  HUNG further teaches that distances between the run-time graph (based on steps input by a user) and the task clusters of the task model 352 are determined, and the closest task cluster to the run-time graph is determined (FIG. 18; ¶¶ [0191]-[0192]).
Context-Aware Intelligent User Interfaces for Supporting System Use", Dissertations of Technical University of Darmstadt, 01/18/2010) teaches an Intelligent User Interface which is aware of the user’s needs and adapts the provided support to user's current situation/context to simplify the navigation within and between applications by reducing the user interface to the most relevant functionality based on (i) the user’s previous interactions, (ii) the information represented in the application models, and (iii) the semantics of the data required by the user interface and the context information currently relevant for the user utilizing a novel algorithm FxL* (Hartmann, ABSRACT; Section 8.3., Page 130; Section 8.3.4, Pages 135-137 with FIG. 8.12).  Hartmann further teaches to provide content support based on previous interactions, determine all possible content support elements with higher than a predetermined confidence, and the union of all identified content support elements is the content support based on previous usage (Hartmann, Section 7.2, Pages 84-85).
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "wherein the first task corresponds to a selected cluster of data structures from a plurality of data structures, each of the plurality of data structures referencing identities of corresponding UI elements that were manipulated to complete a task; obtaining, by the one or more computing devices, a minimum set of UI elements required for the first task that corresponds to the selected cluster of data structures, wherein the minimum set of UI elements is determined by executing a union operation on a first data structure from the selected cluster of data structures corresponding to a first set of UI elements and a second data structure from the selected cluster of data structures corresponding to a second set of UI elements" when combining with all other limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175